ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                      )
                                                   )
Lockheed Martin Maritime Systems & Sensors         )   ASBCA Nos. 57521, 57522
                                                   )
Under Contract No. N00024-09-C-5l01 et al.         )

APPEARANCES FOR THE APPELLANT:                         Terry L. Albertson, Esq.
                                                       J. Catherine Kunz, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Samuel W. Morris, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Manassas, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 29 July 2014




                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57521, 57522, Appeals of Lockheed
Martin Maritime Systems & Sensors, rendered in conformance with the Board's Charter.

      Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals